Title: From Thomas Jefferson to Borgnis Desbordes, Frères, 8 January 1786
From: Jefferson, Thomas
To: Borgnis Desbordes, Frères



à Paris ce 8me. Janvier. 1786.

J’ai eu l’honneur, Messieurs, de reçevoir vos deux lettres du 26me. Xbre. et 2me. Janvier. Je ne cesse point de solliciter du ministre la grace de ces malheureux prisonniers. Vous sentirez bien que la sentence des juges qui les trouvent coupables auroit dû faire une impression defavorable sur le ministre. En consequence, j’ai été obligé de borner mes sollicitations à leur liberté personelle. Encore je ne l’ai pû obtenir: mais j’espere de l’obtenir. Je crois meme que les delais que cette demande a eprouvé ne peuvent etre rapportés qu’aux lenteurs ordinaires des bureaux. Je vous rends mille graces, Messieurs, des attentions que vous avez la bonté de faire à ces malheureux, dont le sort est vraiment pitoyable. Ce me fera le plus grand plaisir d’etre à meme de vous avertir, ainsi qu’eux memes, de son adoucissement. J’ai l’honneur d’etre avec un profond respect Messieurs votre tres humble et tres obeissant serviteur,

Th: Jefferson

